On April 14, 1939, this court handed down an opinion in the above-styled and numbered cause. The same is to be found in *Page 820 
Tex. Civ. App. 131 S.W.2d 181. A motion for rehearing was filed therein, and the same has not been acted upon by this court. In the consideration of that motion this court concluded to certify certain questions to the Supreme Court of Texas. Also, there was a dissenting opinion in said cause by Associate Justice Funderburk. 131 S.W.2d 185. The questions certified are to be found in the opinion of the Supreme Court answering said questions. Lakey v. McCarroll, Tex.Sup., 134 S.W.2d 1016 (not yet published [in State Reports]).
According to the opinion of the Supreme Court there was error in this court's disposition of said case. In the light of the answers to the questions certified, the judgment of the trial court should have been affirmed. Accordingly, the motion for rehearing is granted, and pursuant to the opinion of the Supreme Court the judgment of the trial court is in all things affirmed.